Dissenting Opinion by
Judge Colins:
I dissent from the majority opinion insofar as it vacates the PUCs order mandating a refund of rates collected from November 23, 1983, to June 26, 1986.
The petitioner is free to pursue whatever political agenda it wishes. However, the cost of supporting such political activities must be borne by the shareholders and not by the ratepayers.
The majority by declaring the rate-making methodology invalid is, in effect, allowing the petitioner to accomplish exactly what the majority opinion states the petitioner cannot do.
I see no error in the PUCs methodology, and I would affirm the PUCs order in its entirety.
President Judge Crumlish, Jr. and Judge Barry join in this opinion.